The Chancellor.
By the 163d and 165th sections of the article of the revised statutes relative to the foreclosure of mortgages in equity, (2 R. S. 193,) the legislature evidently intended that no decree for the sale of mortgaged premises should be made, where only a part of the debt had become due, until there had been a reference and report as to the situation of the premises. In Everitt v. Huffman, (1 Paige’s Rep. 648,) this court decided ‘ that in cases like the present»the complainant might have a common order of reference to ascertain the facts, or might insert a direction to the master to that effect, in the usual reference to compute the amount. If the master decides that a sale of the whole premises is necessary, he should state the reasons why that ■ will be- most beneficial to. the parties. And if he decides that the property *303may be sold in parcels, he should state the relative situation and value of the several parcels, and which should be first sold ; pr such other facts in relation to the property as will enable the court to act understandingly in making such an order of sale as will be most beneficial to the parties.
In this cáse there must be-, a further reference and report» as to this matter, before any, decree for the sale can be entered.